Title: From George Washington to Robert Dinwiddie, 11–14 October 1755
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Winchester Saturday Octr the 11th 1755

As I think it my indispensible duty to inform you particularly of my proceedings, and to give the most plain and authentic acct from time to time of our situation, I must acquaint your Honour that immediately after giving the necessary Orders at Fredericksburg and dispatching expresses to hurry the Recruits from Alexandria, I rid post to this place passing by Lord Fairfax’s who was not at home, but here; where I arrivd Yesterday abt Noon, and found every thing in the greatest hurry and confusion by the back Inhabitants flocking in, and those of the Town removing out, which I have prevented as far as it was in my power.
I was desirous of proceeding immediatelly at the head of some Militia to put a stop to the Ravages of the Enemy believing their Numbers to be few, but was told by Colo. Martin who had attempted to raise the Militia for the same purpose that it was impossible to get above 20 or 25 Men, they having absolutely refus’d to stir, choosing as they say to die with their Wives and Family’s—Finding this expedient was likely to prove abortive, I sent of expresses to hurry on the Recruits from below, and the Militia from Fairfax, Prince William, &ca which Lord Fairfax had ordered—and also hired Spies to go out and see to discover the Numbers of the Enemy, and to encourage the Rangers who we were told, are blocked up by the Indians in small Fortresses—but if I may offer my opinion—I believe they are more encompassd by fear than by the Enemy: I have also Impressd

Waggons and sent them to Conogogee for Flour, Musket Shott, and Flints; Powder, and a trifling quantity of Paper bought at extravagent prices for Cartridges, I expect from below. Six or eight Smiths are now at Work repairing the few Arms that are here, which is all that we have to depend upon[.] A man was hired the 24th of last Month to do the whole but neglected, and was just moving off in Wagn⟨s⟩ to Pennsylvania; I pressd his Waggon’s, and compelld him by Force to assist in this Work.
In all things I meet with the greatest opposition no orders are obey’d but what a Party of Soldier’s or my own drawn Sword Enforces; without this a single horse for the most urgent occasion cannot be had, to such a pitch has the insolence of these People arrivd by having every point hitherto sumbitted to them; however, I have given up none where his Majestys Service requires the Contrary, and where my proceedings are justified by my Instruction’s, nor will I, unless they execute what they threaten i, e, “to blow out my brains.”
I have invited the poor distressed People (who were drove from there Habitation’s) to Lodge their Familys in some place of security, and to join our Partys in Scouring the Woods where the Enemy lie; and beleive some will chearfully assist. I also have, & shall continue to take every previous Step to forward the March of the Recruits &ca so soon as they arrive here, and your Honour may depend that nothing that is in my power to do, shall be wanting for the good of the Service.
I would again hint the necessity of putting the Militia under better Regulation had I not mention’d it twice before, and a third time may seem Impertinent. but I must once more beg leave to declare, (for here I am more immediately concern’d), that unless the Assembly will Enact a Law, to enforce the Military Law in all its Parts, that I must with great regret decline the Honour that has been so generously intended me. and for this only reason I do it—The foreknowledge I have of failing in every point that might justly be expected from a person invested with full power to exert his Authority. I see the growing Insolence of the Soldiers, the Indolence, and Inactivity of the Officers, who are all sensible how confin’d their punishments are, in regard to what they ought to be. In fine, I can plainly see that under our present Establishment we shall become a Nusance;

an insupportable charge to our Country, and never answer any one expectation of the Assembly: And here, I must assume the Freedom to express some surprise, that we alone shou’d be so tenacious of Liberty as not to invest a power, where Interest, and Politicks so unanswerably demand it; and from whence so much good must consequently ensue: do we not see that every Nation under the Sun find their accd therein; and without it no Order, no regularity can be observ’d Why then shoud it be expected from us (who are all young and unexperienced) to govern, and keep up a proper spirit of Discipline witht Laws, when the best, and most experienc’d can scarcely do it with—then if we consult our Interest—I am sure it is loudly calld for, For I can confidantly assert that the money expended in Recruiting, Cloathing, Arming, Maintaining, and Subsisting Soldiers who have deserted, has cost the Country an immense Sum, which might have been prevented were we under Restraints, that woud terrifie the Soldrs from such practices: One thing more on this head I will recommend, and then quit the subject, and that is, to have the Inhabitants liable to certain heavy Fines, or Corporal Punishments for Entertaining of Deserters; and a Reward for takg them up; if this was done, it woud be next to an impossibility for a Soldier to Escape—but on the contrary as things now stand, they are not only seduc’d to run away, but are also harbour’d and assisted with every necessary means to make their escape.
Sunday Noon
Last night at 8 o’clock, arrivd an express just spent with fatigue and fear, reporting that a Party of Indians were seen at the Plantation of one Isaac Julian’s abt 12 Miles off, and that the Inhabitants were flying in the most promiscuous manner from their dwellings—I immediately order’d the Town Guards to be strengthned, Perkins’s Lieut. to be in readiness with his Company, some Recruits (who had only arrivd abt half an hour before) to be Arm’d, and sent two men will acquainted with the woods to go up that road and lay wait, to see if they coud discover the Numbers & Motion of the Indian’s, that we might have timely notice of their approach. This Morning before we coud parade the Men to March upon the last Alarm, arriv’d a Second Express ten times more terrified than the former; with information that the Indians had got within four Miles of the

Town and were killing and destroying all before them. for that he—himself—had heard constant Firing, and the Shrieks of the unhappy Murder’d—upon this I immediately collected what Force I cou’d, which consisted only of 22 Men recruited for the Ranger’s, and 19 of the Militia and Marchd therewith directly to the place where these horrid Murders were said to be committed—when we got there, who shoud we find occasioning all this disturbance, but 3 drunken Soldiers of the Light Horse carousing, firing their Pistols, and uttering the most unheard off Imprecation’s, these we took and marchd Prisoner’s to Town where we met the Men I sent out last Night, and learnt that the Party of Indian’s discovered by Isaac Julian, provd to be a Mulatto and Negro seen hunting of Cattle by his Son, who alarmd the Father, and the Father the neighbourhd[.] These Circumstances are related only to shew, what a panick prevails among the People, how much they are alarmd at the most usual, and customary Cry’s—and yet how impossible it is to get them to act in any respect for their common safety’s; an Instance of this then appeard—Colo. Fairfax who arrivd in Town while we were upon the Scout, immediately sent to a Noble Captain (not far off) to repair with his Company forthwith to Winchester: with coolness and moderation, this great Captn answerd, that his Wife, Family, and Corn was at stake, so were those of his Soldrs therefore it was not possible for him to come, such is the Example of the Officer’s! Such the behaviour of the Men! And such the unhappy Circumstances on which our Country depends!
Monday Morning
The Men I hired to bring Intelligence from the Branch, return’d last Night with Letter’s from Captn Ashby and the other Partys up there, by which we learn that the Indians are gone off. Scouts having been dispersd upon those Water’s for several days witht discovering tracts, or other Signs of the Enemy. I am also inform’d that it ⟨is⟩ believ’d their numbers amounted to 150—that 70 or near it of our People are killd, and missing, and that several houses and Plantations are destroy’d, but not so great havock made as was at first represented—The Ranger’s, and a small party of Militia ordered up there by Lord Fairfax I am given to understand intend to March down on Wednesday next, who will be immediately followd by all the Inhabitants of

those parts that had gather’d under their protection: I have therefore sent Preemptory Order’s to the Contrary, but what obedience will be paid to it—a little time will reveal. I have order’d those Men who were recruited for the Ranger’s to join their Respective Company’s, and th⟨ere⟩ is also a party of 20 Militia marchd with them, under the Command of Captn Hardin.
Captn Waggener is this Instant arrivd with 30 Rec[rui]ts which he marched from Alexandria in less than three day⟨s⟩ a great march indeed! Majr Lewis and his Rects from Fredericksburg is expected in Tomorrow, when with these, and 22 Men of Captn Bells now here I shall proceed by quick Marches to Fort Cumberland in order to strengthen the Garrison there. Besides these, I think it absolutely necessary that there should be two or 3 Companys exclusive of Ranger’s to Guard the Potomack Water’s, till such times as our Regiment is compleated; and indeed the Ranger’s and volunteer Companys in Augusta, with some of their Militia shoud be properly disposd of on those Frontier’s for fear of an Attack upon that Quarter: This thô is submitted to your honour’s Judgement, & waits your Order’s for execution if it shoud be thought expedient. Captn Waggener inform’d me, that it was with difficulty he passd the Ridge for the Crowds of People who were flying, as if every moment was death. he endeavourd, but in Vain to stop them, they firmly believg that Winchester was taken, and in Flames—I have sent expresses down the several Roads in hopes of bringing back the Inhabitants who are really frighted out of their Senses.
I dispatchd an express immediately upon my arrival to this place with a Copy of the Inclosd to Andw Montour, who I heard was at a place calld long Island [Great Island] with 300 Indians, to see if I coud engage him and them to join us[.] The Letter favours a little of flattery & &ca but this I hope is justifiable on such occasion’s—I also wrote to Gist acquaintg him of the favour your Honour intended him, and desir’d he woud repair home in order to raise his Company of Scouts.
I shall defer writing to the Speaker and Committee upon any other head than that of Commissary, still hoping to be down by the time I mention’d in my last (provided no new disturbances happens) having some points to settle that I am uneasy and urgent abt—I have been oblig’d to do dutys quite foreign from

my own, but that I shall never hesitate abt when other’s do; and the good of the Service requires the Contrary—In a journey from Fort Cumberld to Fort Dinwiddie, which I made purposely to see the Situation of our Frontier’s, how the Rangers were Posted, and how Troops might be disposd off for the defence of the Country, I purchased 650 fine Beeves to be deliverd at Fort Cumberland by the First day of Novr next, at 10/ pr hundd except a few that I was obligd to give Eleven Shilgs for, and have my own Bonds now out for performance of Covenants—this being the Commissarys business, who I am sorry to say has hitherto been of no use, but disservice to me, in neglecting my Orders, and leaving this place witht Flour, and Fredericksburg witht any Provision’s for the Rects tho their was timely notice given: I must beg that if Mr Dick will not act, that some Person may be appointed that will, for if things remain in this uncertain Situation, the Season will pass witht havg any Provision made for the Winters or Summer’s Campaign: whoever acts as Comy shoud be sent up immediately abt Salting the Provision’s &ca, it will be difficult I believe to provide a quantity of Pork—I enquir’d as I rode thrô Hampshire, Augusta, &ca and cou’d not hear of much for Sale.
Most of the new appointed Officer’s have been extreamly difficient in their Duty’s by not repairing to their Rendezvouses according to appointment: Captn McKenzie, Lieutt King & Ensigns Milner and Dean, who were orderd to send their Recruits to Alexandria by the first of Octr were not arriv⟨ed⟩ when Captn Waggener left that place: nor have we heard any thing of Captn Harrison whose Recruits shoud have been at Fredericksburg by the same time; and Captn Bell only sent his here on Saturday last—If these Practices are allowd off, we may as well quit altogether for no duty can ever be carried on, if there is not the great⟨est⟩ punctuality observ’d, one thing always depending so immediately upon Another.
I have appointed Captn George Mercer (whose seniority intitled him to it) my Aid de Camp, and Mr Kirkpatrick of Alexandria my Secretary, a young Man bred to business, of good character, well recommended, and a person whose Abilitys coud not be doubted—I hope your Honour will be kind enough to dispatch Colo. Stephen, with order’s to repair here immediately, and excuse the Prolixity of this; I was willing to give a

circumstantial acct of our Situation &ca that you may be the Better enabled to judge what Orders are necessary to give. I am Honble Sir Yr most Obt Servt

Go. Washington


Winchester Octr 14th 1755   
Majr Lewis is just arriv’d, and on Thursday I shall begin my March to Fort Cumberland allowg the Rects 1 day to Refresh themselves.

